NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



ANTHONY MARESCA,                           )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-1143
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for Pasco
County; Kimberly A. Campbell, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and BLACK, JJ., Concur.